             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
             CRIMINAL CASE NO. 1:02-cr-00004-MR-4


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                      ORDER
                                )
                                )
HARRY NOLAN MOODY,              )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Defendant’s Motion to Seal

[Doc. 300].

     The Defendant, through counsel, moves the Court for leave to file

under permanent seal certain excerpts of the Defendant’s medical records

[Doc. 301], which are submitted in support of his Motion to Reduce Sentence.

For grounds, counsel states that the medical records contain highly personal

and confidential material concerning the Defendant’s medical conditions.

[Doc. 300].

     Before sealing a court document, the Court must “(1) provide public

notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the



       Case 1:02-cr-00004-MR Document 304 Filed 05/26/20 Page 1 of 3
documents, and (3) provide specific reasons and factual findings supporting

its decision to seal the documents and for rejecting the alternatives.”

Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). In the present

case, the public has been provided with adequate notice and an opportunity

to object to the Defendant’s motion. The Defendant filed his motion on May

15, 2020, and such motion has been accessible to the public through the

Court’s electronic case filing system since that time. Further, the Defendant

has demonstrated that the subject medical records contain sensitive

information concerning the Defendant and that the public’s right of access to

such information is substantially outweighed by the Defendant’s competing

interest in protecting the details of such information. See United States v.

Harris, 890 F.3d 480, 492 (4th Cir. 2018). Finally, having considered less

drastic alternatives to sealing the documents, the Court concludes that

sealing of these medical records is necessary to protect the Defendant’s

privacy interests.

      IT IS, THEREFORE, ORDERED that the Defendant’s Motion to Seal

[Doc. 300] is GRANTED, and the medical records filed as Exhibit Q to the

Declaration of John Ludwig [Doc. 301] shall be filed under seal and shall

remain under seal until further Order of the Court.




                                      2

        Case 1:02-cr-00004-MR Document 304 Filed 05/26/20 Page 2 of 3
IT IS SO ORDERED.

                     Signed: May 22, 2020




                                 3

 Case 1:02-cr-00004-MR Document 304 Filed 05/26/20 Page 3 of 3
